[Cite as State v. Landingham, 2018-Ohio-1568.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




STATE OF OHIO,                                   :
                                                      CASE NOS. CA2017-08-127
        Plaintiff-Appellee,                      :              CA2017-08-128

                                                 :            OPINION
    - vs -                                                     4/23/2018
                                                 :

RAYMOND LANDINGHAM,                              :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                       Case Nos. 17CR33015, 17CR32978



David P. Fornshell, Warren County Prosecuting Attorney, Kathryn M. Horvath, 520 Justice
Drive, Lebanon, Ohio 45036, for plaintiff-appellee

Timothy J. McKenna, 125 East Court Street, Suite 950, Cincinnati, Ohio 45202, for
defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Raymond Landingham, appeals the sentencing decision

of the Warren County Court of Common Pleas. For the reasons detailed below, we affirm.

        {¶ 2} On February 27, 2017, Landingham was indicted for two counts of aggravated

trafficking in drugs in violation of R.C. 2925.03(A)(1), fourth-degree felonies. On May 10,

2017, Landingham pled guilty to one count of aggravated trafficking in drugs and the state

agreed to dismiss the second count. During that same hearing, Landingham also waived
                                                                    Warren CA2017-08-127
                                                                           CA2017-08-128

indictment and pled guilty to a separate count of possession of cocaine in violation of R.C.

2925.11(A), a fifth-degree felony.

      {¶ 3} During the plea, the trial court informed Landingham that the maximum prison

term for the trafficking offense was 18 months.        The court also acknowledged that

Landingham and the state agreed to a sentence of 12 months incarceration. The trial court

ordered a presentence investigation. Following Landingham's guilty plea on the cocaine

charge, the trial court inquired whether community based sanctions, including drug treatment,

would be more appropriate in this instance. Landingham indicated that he would be open to

drug treatment and he was screened for treatment at a community based correctional facility.

      {¶ 4} At the sentencing hearing, the trial court sentenced Landingham to three years

of community control with conditions that he complete an inpatient treatment program and be

placed on electronic home monitoring for 60 days following his release. The trial court

advised Landingham both at the sentencing hearing and in the judgment entry that violation

of his community control may result in the imposition of a prison term up to 18 months.

Landingham now appeals the trial court's decision, raising a single assignment of error for

review:

      {¶ 5} THE RECORD DOES NOT SUPPORT THE SENTENCE IMPOSED BY THE

COURT.

      {¶ 6} In his sole assignment of error, Landingham argues that the record does not

support the trial court's sentencing decision. We find no merit to Landingham's argument.

      {¶ 7} This court reviews felony sentences pursuant to the standard of review set forth

in R.C. 2953.08(G)(2) to determine whether the imposition of those sentences is clearly and

convincingly contrary to law. State v. Julious, 12th Dist. Butler No. CA2015-12-224, 2016-

Ohio-4822, ¶ 8. Pursuant to that statute, an appellate court may modify or vacate a sentence

only if, by clear and convincing evidence, "the record does not support the trial court's
                                             -2-
                                                                      Warren CA2017-08-127
                                                                             CA2017-08-128

findings under relevant statutes or that the sentence is otherwise contrary to law." State v.

Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7.

       {¶ 8} A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8. Thus, this court may "increase, reduce, or otherwise modify a sentence only

when it clearly and convincingly finds that the sentence is (1) contrary to law or (2)

unsupported by the record." State v. Brandenburg, 146 Ohio St. 3d 221, 2016-Ohio-2970, ¶

1.

       {¶ 9} When a defendant is sentenced, a trial court is not required to consider each

sentencing factor, "but rather to exercise its discretion in determining whether the sentence

satisfies the overriding purpose of Ohio's sentencing structure." State v. Stamper, 12th Dist.

Butler No. CA2012-08-166, 2013-Ohio-5669, ¶ 11. The factors set forth in R.C. 2929.12 are

nonexclusive, and R.C. 2929.12 explicitly permits a trial court to consider any relevant factors

in imposing a sentence. Id.

       {¶ 10} After reviewing the record, we find that the trial court did not err in its

sentencing decision, as Landingham's sentence was not contrary to law and was supported

by the record. In this case, Landingham does not dispute that his community control

sanction was within the permissible range.

       {¶ 11} The trial court considered the purposes and principles of sentencing as

required by R.C. 2929.11 and R.C. 2929.12. This is evidenced by review of the transcript of

the sentencing hearing and the trial court's sentencing entry. The trial court was concerned

with Landingham's drug use and involvement in the trafficking in drugs. However, the court

was clear that it was mindful of the disease of addiction and the positive role that treatment
                                              -3-
                                                                      Warren CA2017-08-127
                                                                             CA2017-08-128

could have in Landingham's life.

       {¶ 12} Nevertheless, on appeal, Landingham is concerned with the potential 18-

month prison sentence that may be imposed in the event that he violates the terms of his

community control. Landingham argues that he entered into an agreed sentence of 12-

months, and therefore any potential prison term above that violates the "spirit of the

agreement" he had with the state. Landingham believes that he should only be subject to a

12-month-prison-term should he violate the conditions of his community control.

       {¶ 13} Landingham's position, however, is without merit. This court has previously

held that "[i]t is well-established that any penalty imposed for violating a condition of one's

community control sanctions is a punishment for that violation and not for the original

underlying offense." State v. Richter, 12th Dist. Clermont No. CA2014-06-040, 2014-Ohio-

5396, ¶ 8; State v. Davis, 12th Dist. Warren Nos. CA2015-09-081 and CA2015-09-082,

2016-Ohio-879 at ¶ 17 (a revocation of community control punishes the failure to comply with

the terms and conditions of community control).

       {¶ 14} The 18-month potential prison term is merely the notification requirement of

the term that may be imposed if Landingham violates community control. State v. Duncan,

12th Dist. Butler Nos. CA2015-05-086 and CA2015-06-108, 2016-Ohio-5559, ¶ 21. In the

event that Landingham violates the terms of his community control, the prison term imposed

will be for that community control violation, not the underlying offense. Accordingly, his

argument that the potential prison term violated the "spirit of the agreement" is without merit.

Landingham was spared a year of incarceration and permitted community control to obtain

treatment for his drug addiction. Any violation of his community control will result in a

punishment for that violation.

       {¶ 15} After reviewing the record, we find that the trial court's sentence was not

contrary to law and that it is fully supported by the record. Therefore, Landingham's sole
                                              -4-
                                                      Warren CA2017-08-127
                                                             CA2017-08-128

assignment of error is overruled.

      {¶ 16} Judgment affirmed.


      HENDRICKSON, P.J., and M. POWELL, J., concur.




                                     -5-